         Case 1:16-cv-01705-VMS Document 84 Filed 10/30/19 Page 1 of 1 PageID #: 2402
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District
                                                   __________      of New
                                                                District ofYork
                                                                           __________

                  EDMUNDO CALTENCO                                 )
                             Plaintiff                             )
                                v.                                 )       Civil Action No. 16 Civ. 1705 (VMS)
  G.H. FOOD INC. d/b/a NATURAL GARDEN, et al.                      )
                            Defendant                              )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):
✔
’ the plaintiff (name)  EDMUNDO CALTENCO                                                       recover from the
defendant (name)                       G.H. FOOD INC. and GURDIP SINGH                            the amount of
 Seven thousand, seven hundred forty-nine and 79/100             dollars ($ 7,749.79 ), which includes prejudgment
interest at the rate of 9.00   %, plus post judgment interest at the rate of 1.59 % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

’ other:

                                                                                                                                  .

This action was (check one):

’ tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

✔
’ tried by Judge         Vera M. Scanlon                                             without a jury and the above decision
was reached.

’ decided by Judge                                                                           on a motion for

                                                                                                                                  .

Date:                                                                     CLERK OF COURT



                                                                                        Signature of Clerk or Deputy Clerk

          Print                          Save As...                                                                      Reset
